Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Wallace et al. (US 2005/0049675) discloses a medical device to form a fluid pathway between adjacent tissue layers of a first luminal body and a second body (para [0010]), comprising: 
a central member 200 (Fig. 3), forming a lumen to define the fluid pathway (para [0008]: “a medical device includes a hollow body”), and defining a longitudinal axis (Fig. 3, which is reproduced and annotated below), the central member having a middle portion, distal and proximal end portions, a length (the annotated figure below shows a middle portion, which is between lead lines 220 or between two transverse planes, has a length), and a diameter, and a transverse plane to the longitudinal axis at each of a distal end and proximal end of the middle portion (Fig. 3 is reproduced and annotated below); 
the distal end portion including a distal retention member (top atraumatic arms 210, see annotated figure below. Para [0036]: “atraumatic arms 210”) and the proximal end portion including a proximal retention member (bottom atraumatic arms 210, see annotated figure below), the distal and proximal retention members configured to move from a first configuration (Para [0036]: “When body 200 is in the constrained position (see, e.g., FIG. 6B)”) to a second configuration (body 200 is in the unconstrained configuration as shown in Fig. 3); and 
Another embodiment is a medical device that includes a self-expanding body made from shape memory material, the body having a main portion, two ends, and atraumatic arms attached to the two ends; and graft material contacting one of the atraumatic arms; where the body is expandable from a constrained position to an unconstrained position, and the atraumatic arms of both ends are outwardly oriented at an angle of no greater than 90 degrees with respect to the main portion when the body is in the unconstrained position.” (emphasis added) and paragraph [0023]: “The body is expandable from a constrained position to an unconstrained position.” Based on the disclosure above and based on the close reading of the entire reference, examiner contends that one of ordinary skill in the art will understand that Wallace discloses that the diameter of the device is larger after the device is released from the delivery catheter) thereby presenting an anchor interface to appose the adjacent tissue layers of the first luminal body and second body (para [0036] and claim 23 disclose “the atraumatic arms draw the two structures closer together than they were prior to the positioning.”) 
Wallace is silent about the length of the middle portion decrease in the expanded configuration. 

a central member (Fig. 9A, which is reproduced below), forming a lumen to define the fluid pathway, the central member having a middle portion, distal and proximal end portions, a length, and a diameter; the distal end portion including a distal retention member (top arms 110) and the proximal end portion including a proximal retention member (bottom arms 110, see annotated figure below); and the total length of the device decreases as a diameter of the device increases in the unconstrained configuration or expanded configuration (para [0092). McGuckin is also silent about the length of the middle portion decrease in the expanded configuration.
Attention is directed to paragraph [0049] of Wallace reference, Wallace explains that the atraumatic arms are used to draw the two tissue layers closer together. Therefore one of ordinary skill in the art would not be motivated to make the length of the middle portion decrease as the diameter increase. Examiner contends that shortening the middle portion will increase the compression force, which is applied by the atraumatic arms, to the tissue layers. Overcompression to the tissue layers could create permanent tissue injury.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771